Title: To Thomas Jefferson from Jacob Crowninshield, 28 August 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Salem 28 augt 1805 Wednesday noon
                  
                  It is with the greatest pleasure I announce to you an honorable peace with Tripoli.
                  The Brigt Belle-Isle Capt Leach is this moment arrived in this port from the Meditn. & brings the important accot that Genl Eaton fought the Tripolitan army about 100 leagues from Tripoli on the 10th June & gained a great victory the conquered agreed to immediate peace. The prisoners are all released. a Treaty was signed on the spot. no tribute to be paid. I have no time to be particular. the General is said to be wounded. A great many men were killed on both sides.
                  I congratulate you on the honorable termination of the war, but most sincerely regret that the American fleet did not partake in the conquest of Tripoli—
                  In great haste I am Dr Sir with high esteem your Obedt Servt
                  
                     Jacob Crowninshield 
                     
                  
               